Citation Nr: 0825124	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran retired from active service in June 1973, with 
more than 21 years of service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
appellant's claims folder was returned to his local RO in 
Louisville, Kentucky.

In August 2007, the veteran had a local RO hearing.  A 
transcript of that hearing is of record.  A letter from the 
veteran's representative, dated in February 2008, indicates 
that the veteran wanted to cancel his Board hearing request.  
As the veteran did not ask to have the Board hearing 
rescheduled, the Board considers his hearing request 
withdrawn.

The August 2004 rating decision also denied the veteran's 
claims of entitlement to service connection for diabetes 
mellitus, type 2 and entitlement to a rating in excess of 30 
percent for arteriosclerotic heart disease.  The October 2006 
Statement of the Case included these issues since the 
veteran's August 2004 Notice of Disagreement (NOD) indicated 
that the veteran wanted to appeal all issues.  However, the 
veteran, on his substantive appeal, limited his appeal by 
choosing only to appeal the increased rating for 
hypertension.  See VA Form 9, Appeal to Board of Veterans' 
Appeals, received in October 2006.  As such, the two issues 
noted at the beginning of this paragraph are not for 
consideration in this decision.  However, the other issue on 
appeal continues as is reflected on the title page.

As a final preliminary matter, the Board notes that the 
veteran filed a NOD, which was received in February 2008, 
regarding a January 2008 rating decision that did not find 
clear and unmistakable error (CUE) in an August 1973 rating 
decision that assigned a noncompensable evaluation for 
service-connected hypertension.  In a letter, received in 
March 2008, the veteran revoked the February 2008 NOD.  
Therefore, this issue will not be discussed further.


FINDING OF FACT

Throughout the rating period on appeal, the competent medical 
evidence of record indicates that the veteran's hypertension 
is manifested by a diastolic pressure predominantly less than 
110, and a systolic pressure predominantly less than 200.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in March 2004, January 2007, and February 2007.  
The letters informed the veteran of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The January 2007 
and February 2007 letters also informed the veteran as to the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.   

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the above VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error,
 "the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate the claim for a higher rating.  
See e.g., August 2007 RO hearing transcript (discussing the 
veteran's blood pressure medications, treatment, and 
readings).  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  Additionally, the October 2006 Statement of the 
Case included descriptions of regulations applicable to 
rating disabilities, as well as the rating formula for all 
possible schedular ratings for the diagnostic code under 
which the veteran's current rating is assigned.  As such, the 
failure to include such notice in the VCAA letter did not 
prejudice the veteran here.  In short, the appellant has had 
a meaningful opportunity to participate effectively in the 
processing of this claim.  Gordon v. Nicholson, 21 Vet. App. 
270, 282-83 (2007). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
local RO hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

The Board finds that the record reflects reasonable efforts 
have been made by VA to obtain pertinent treatment records 
from Mountain Comprehensive Health Corporation (MCHC).  A 
response letter from MCHC, dated in March 2004, indicates 
that the veteran's medical records from this clinic were 
destroyed as the veteran had not been seen there in the past 
three years.  See also Letter from MCHC, received in August 
2007 (indicting that this private facility did not have the 
requested records).  The veteran also testified at the August 
2007 RO hearing that he attempted to obtain his medical 
records from MCHC and was told the records were not 
available.  In light of the reasonable efforts just noted, 
the Board finds that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Analysis

Historically, an August 1973 rating decision granted service 
connection for hypertension and assigned a noncompensable 
rating, effective July 1, 1973.  A November 1993 rating 
decision recharacterized the veteran's service-connected 
hypertension to also include atherosclerotic heart disease 
and to reflect that the veteran was status post myocardial 
infarction.  The November 1993 rating decision assigned a 30 
percent disability rating (under the hyphenated Diagnostic 
Code 7101-7007) based on evidence of the old inferior 
infarction, hypertension, minimal left ventricular 
hypertrophy and dyspnea, effective April 26, 1993.  The 
August 2004 rating decision on appeal granted a separate 10 
percent rating for the veteran's service-connected 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
See 71 Fed. Reg. 52,457-52,460 (Sept. 6, 2006) (adding Note 
(3) to the criteria at DC 7101 that directed that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease).  The August 
2004 rating decision also noted that the veteran's 
hypertension would be evaluated separately from his heart 
disease because of distinct criteria and symptoms.  The 
separate 10 percent rating for hypertension was effective 
January 28, 2004, date the claim for an increase rating was 
received.  As the veteran was initially granted service 
connection for hypertension by the August 1973 rating 
decision, the Board finds that the current appeal is not an 
appeal from an initial rating.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
rating is applicable when evidence shows diastolic pressure 
is predominantly 100 or more, systolic pressure is 
predominantly 160 or more, or an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  A 20 percent rating is 
warranted when the diastolic pressure is found to 
predominantly be 110 or more or systolic pressure is 
predominantly 200 or more.  If the record shows diastolic 
pressure is predominantly 120 or more, a 40 percent rating is 
warranted.  Finally, a 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more.  

A Note to Diagnostic Code 7101 indicates that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.

In a statement received in January 2004, the veteran asserts 
that an increased evaluation is warranted for his service-
connected hypertension disability because his hypertension 
has increased in severity.  As the veteran's claim was 
received by VA in January 2004, the rating period on appeal 
is from January 2003, one year prior to the date of receipt 
of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2007).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the history of the disability is for consideration in rating 
a disability.

Following the filing of a claim for an increased rating, the 
veteran was afforded a VA heart examination in April 2004.  
The examination report shows that the veteran's blood 
pressure was 155/80.  The assessment was a history of 
hypertension on medications for such for approximately 50 
years.  It was noted that the veteran's blood pressure on 
examination showed poor control of systolic pressure and good 
control of diastolic pressure on three separate medications.  
Additionally, a report of a VA diabetes examination conducted 
in June 2004 reveals that the veteran had a blood pressure of 
122/68 without orthostatic change.  Moreover, a VA clinician 
note, dated in January 2007, reflects that the veteran's 
average blood pressure reading was less than 130 over less 
than 85.

The record also contains private treatment records from 
Appalachian Regional Healthcare (ARH)/Daniel Boone Clinic, to 
include treatment for hypertension by the veteran's doctor 
K.G., M.D.  Throughout the rating period on appeal, the 
private records from ARH indicate that the veteran had his 
blood pressure taken over 20 times.  Since 2003, the evidence 
does not demonstrate a diastolic pressure of predominantly 
110 or higher.  Rather, the blood pressure readings showed 
diastolic pressure to primarily range from 64 to 80 with the 
highest diastolic reading of 100 taken in January 2003.  
Similarly, the private clinical evidence from ARH fails to 
reveal systolic pressure of predominantly 200 or higher.  To 
the contrary, none of the clinical readings of systolic 
pressure were over 200.  The highest systolic reading was 180 
in January 2003.  See also Private medical record from 
Kentucky Diabetes Center, dated in December 2004 (noting a 
systolic blood pressure of 138 and a diastolic blood pressure 
of 70).

The Board has also considered the veteran's testimony in 
August 2007 at a local RO hearing.  The veteran testified 
that his blood pressure, when taken at home, was from normal 
to 160 over 100 to 110.  The veteran stated, however, that he 
did not keep a journal of his blood pressure readings taken 
at home.

Based on the foregoing, the competent clinical evidence of 
record does not reflect that the veteran's diastolic pressure 
is predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more.  Thus, the Board finds that the 
competent clinical evidence of record does not support a 
higher disability evaluation at this time.  Further, the 
clinical evidence of record during the rating period on 
appeal does not show distinct time periods exhibiting 
hypertension symptoms warranting staged evaluations.  Hart, 
21 Vet. App. at 509-10.  Moreover, no alternate Diagnostic 
Codes serve as a basis for an increased rating here.

In conclusion, the veteran's currently assigned 10 percent 
rating for hypertension is appropriate and there is no basis 
for a higher evaluation.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt is given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet.  App. 49, 54-56 (1990).  After consideration of this 
doctrine, the Board finds that the preponderance of the 
evidence in this case falls against the claimant, making the 
benefit of the doubt rule inapplicable.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


